DETAILED ACTION

Response to Amendment
Claims 1-21 are pending in the application.  Claim 21 remains allowed.  35 USC 103 rejections for claims 1-20 have been withdrawn.  Previous double patenting rejection for claims 1 and 5-20 have been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-20 of co-pending Application No. 17/014,061 in view of Besson et al. (US 2019/0168615).
Regarding claims 1 and 5-20, Co-pending application ‘061 discloses all of the limitations of the aforementioned instant claims but does not explicitly disclose the top cover protruding away from the cells and having a first surface portion of the top cover around an outer periphery of the discharge openings such that when a gas is emitted from the vent of one of the battery cells, at least some of gas is directed along the first surface portion of the top cover to an area between top plate and the top cover and a remainder of the gas passes through the discharge openings.
Besson et al. discloses in Figs 1-7, a battery module (ref 112) including a plurality of cells/modules and having a cover (refs 202, 502) that has louvres (refs 204, 504) thereon to direct exhaust gas away from ([0099], [0113], [0114], [0115], [0120]) the battery module (ref 112) thereby enhancing overall module safety ([0099], [0113], [0114], [0115], [0120]).
Besson et al. and co-pending Application No. 17/014,061 are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the louvre structures disclosed by Besson et al. onto the top cover of co-pending Application No. 17/014,061, thereby protruding from the top cover and directing gas/exhaust from the structure, enhancing overall module safety.  The envisaged combination of Besson et al. and co-pending Application No. 17/014,061 renders obvious the pertinent structural features as set forth above.

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 21 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  reasons for allowance of Claim 21 were stated in the 3/17/2022 office action at P17-18 and are therefore not being repeated here.

Claims 1 and 5-20 would be allowed if ODP rejection was overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Instant independent claim 1 discloses an energy storage module including a plurality of batteries each having a vent, a cover member as set forth in the claim, a top plate including a duct as set forth in the claim, a top cover having an exhaust area corresponding to the duct and including the structural features as set forth in the claim, and an extinguisher sheet as spatially located within the module structure as set forth in the claim.
Kim in view of Shimoda, Besson, Cao, and Lee is considered to be the combination of prior art references of record closest to the aforementioned claim limitations.  However, the aforementioned combination does not disclose nor render obvious all of the aforementioned structural claim limitations.  Namely, as persuasively argued by the Applicants, the aforementioned combination of references does not explicitly disclose all of the structural limitations as set forth above.  The structures associated with top cover and top plate and spatial configuration of the extinguisher sheet taken as a whole are not disclosed nor rendered obvious by the aforementioned combination of references.
A further search did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, instant independent claim 1 would be allowable over the cited prior art references of record if the ODP rejection was overcome.

Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  said reasons for allowance were stated in the 3/17/2022 office action at P18 and are therefore not being repeated here.

Response to Arguments
Applicant’s arguments, see P8-13, filed 6/14/2022, with respect to the 35 USC 103 rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn (see above for reasoning).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725